Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the claims filed on 04/06/2022, claims 1, 5-6, 14, 17, and 20 have been amended; claims 2-3, 7, 9-13, 15-16, and 18-19 are original; claims 4 and 8 are cancelled; claims 5, 7, and 11 have been withdrawn; claims 1-3, 5-7, and 9-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9, 12-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhara (EP 2236942 A1; as cited in the Applicant’s 07/12/20 IDS) in view of Sarioglu (WO 2012062875 A1; as cited in the Applicant’s 07/12/20 IDS).
Regarding claim 1, Yasuhara discloses an oven (Fig. 2, heat oven 1), comprising:
inner oven walls defining a cavity (cook chamber 2) within the oven, wherein the oven has a front (door 5) and a rear (rear inner wall 2a);
a meal carrier (Fig. 3, rack 6) positioned within the cavity of the oven (paragraph 0026), the meal carrier having (see Figure 1 below) a front and a rear corresponding to the front and the rear of the oven, respectively, the meal carrier including a top wall, two side walls, and a bottom wall, the front and the rear of the meal carrier being open to allow a flow of air through the meal carrier from the rear of the oven to the front of the oven, the meal carrier including a plurality of meal trays positioned generally parallel to the top wall and the bottom wall of the meal carrier;
at least one heating element (oven heater 10) configured to heat air in the oven, the at least one heating element positioned between the meal carrier and the rear of the oven; and 
at least one fan (fan 9) positioned between the rear of the oven and the at least one heating element, the at least one fan configured to: 
draw air from the front of the oven between the meal carrier and the inner oven walls to the rear of the oven (see Figure 2 below); 
blow the drawn air over the at least one heating element to produce heated air (see Figure 2 below); and 
distribute the heated air through the meal carrier between meal trays of the plurality of meal trays (see Figure 2 below).

    PNG
    media_image1.png
    476
    543
    media_image1.png
    Greyscale

Figure 1: annotated version of Fig.3 from Yasuhara 

    PNG
    media_image2.png
    834
    1011
    media_image2.png
    Greyscale

Figure 2: annotated version of Fig.2 from Yasuhara
Yasuhara does not disclose the oven of claim 1, further comprising at least two air deflectors configured to direct the air from the front of the oven between the meal carrier and the inner oven walls to the rear of the oven while preventing the heated air from the at least one fan from blowing between the meal carrier and the inner oven walls.
However, Sarioglu discloses (Figure 4) an oven that includes a fan (10) blowing over a heating element (4) to produce heated air, then distributing that heated air directly into the oven cavity (3) through the holes (11) of the baffle plate (rear wall 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasuhara by using the heating element and fan of Sarioglu to allow for a reversed airflow configuration to prevent the air from getting cold before reaching the oven cavity, as suggested by paragraph 0008 of Sarioglu.
Thus, modified Yasuhara discloses the oven of claim 1, further comprising at least two air deflectors (see Figure 3 below) configured to direct the air from the front of the oven between the meal carrier and the inner oven walls to the rear of the oven (see modified arrows at top and bottom of chamber 2 in Figure 3 below) while preventing the heated air from the at least one fan from blowing between the meal carrier and the inner oven walls (see Figure 3 below).

    PNG
    media_image3.png
    571
    863
    media_image3.png
    Greyscale

Figure 3: modified Yasuhara in regards to claim 1 and subsequent dependent claims.
Regarding claim 2, modified Yasuhara discloses the oven of claim 1, further comprising at least one air deflector (baffle plate 14) positioned between the plurality of meal trays (the meal trays would be in the cook chamber 2) and the at least one heating element, each of the at least one air deflector configured to direct the heated air between two meal trays of the plurality of meal trays.
Regarding claim 6, Yasuhara in view of Sarioglu, as described above in regards to claim 1, discloses the oven of claim 1, further comprising at least one first air deflector (baffle plate 14), the at least one first air deflector positioned between the plurality of meal trays (the meal trays would be in the cook chamber 2) and the at least one heating element, each of the at least one first air deflector configured to direct the heated air between two meal trays of the plurality of meal trays, the at least two air deflectors (see Figure 3 above) configured to direct the air from the front of the oven between the meal carrier and the inner oven walls to the rear of the oven (see modified arrows at top and bottom of chamber 2 in Figure 3 above) while preventing the heated air from the at least one fan from blowing between the meal carrier and the inner oven walls (see Figure 3 above).
Regarding claim 9, modified Yasuhara discloses the oven of claim 1, as described above, wherein the oven is configured to evenly distribute heated air over the meal trays (paragraphs 0037-0039).
Regarding claim 12, modified Yasuhara discloses the oven of claim 1, as described above, wherein at least one of the at least one fan is a radial fan, also known as a centrifugal fan (paragraph 0036).
Regarding claim 13, modified Yasuhara, as described above, discloses the oven of claim 1, wherein at least one of the at least one fan is an axial fan. 
One of ordinary skill in the art would determine the fan in Sarioglu and modified Yasuhara to be an axial fan, based on Figure 4 of Sarioglu and knowledge of the airflow direction. Thus, modified Yasuhara discloses the oven of claim 1, wherein at least one of the at least one fan is an axial fan.
Regarding claim 16, one of ordinary skill in the art would recognize the oven in Yasuhara to also be an oven insert.  Modified Yasuhara discloses the oven of claim 1, wherein the oven is an oven insert of an aircraft kitchen, also known as an aircraft galley (paragraph 0009). 
Regarding claim 17, Yasuhara discloses a system (Fig. 2), comprising: an oven (heat oven 1), comprising: inner oven walls defining a cavity (cook chamber 2) within the oven, wherein the oven has a front (door 5) and a rear(rear inner wall 2a); at least one heating element (oven heater 10) configured to heat air in the oven; and at least one fan (fan 9) positioned between the rear of the oven and the at least one heating element(oven heater 10), the at least one fan (fan 9) configured to: draw air from the front of the oven to the rear of the oven (see Figure 2 above); blow the drawn air over the at least one heating element to produce heated air (see Figure 2 above); and distribute the heated air within the oven (see Figure 2 above).
Yasuhara does not disclose at least two air deflectors configured to direct the air from the front of the oven between the meal carrier and the inner oven walls to the rear of the oven while preventing the heated air from the at least one fan from blowing between the meal carrier and the inner oven walls.
However, Sarioglu discloses (Figure 4) an oven that includes a fan (10) blowing over a heating element (4) to produce heated air, then distributing that heated air directly into the oven cavity (3) through the holes (11) of the baffle plate (rear wall 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasuhara by using the heating element and fan of Sarioglu to allow for a reversed airflow configuration to prevent the air from getting cold before reaching the oven cavity, as suggested by paragraph 0008 of Sarioglu.
Thus, modified Yasuhara discloses the system of claim 17, including at least two air deflectors (see Figure 3 above) configured to direct the air from the front of the oven between the meal carrier and the inner oven walls to the rear of the oven (see modified arrows at top and bottom of chamber 2 in Figure 3 above) while preventing the heated air from the at least one fan from blowing between the meal carrier and the inner oven walls (see Figure 3 above).
Regarding claim 18, modified Yasuhara discloses the system of claim 17, as described above, wherein the oven is implemented in an aircraft kitchen, also known as an aircraft galley (paragraph 0009).
Regarding claim 20, one of ordinary skill in the art would recognize the oven in Yasuhara to also be an oven insert. Yasuhara, as described above regarding claims 1 and 18, discloses an aircraft galley, comprising: an oven insert, comprising: inner oven walls defining a cavity within the oven insert, wherein the oven insert has a front and a rear; a meal carrier positioned within the cavity of the oven insert, the meal carrier having a front and a rear corresponding to the front and the rear of the oven insert, respectively, the meal carrier including a top wall, two side walls, and a bottom wall, the front and the rear of the meal carrier being open to allow a flow of air through the meal carrier from the rear of the oven insert to the front of the oven insert, the meal carrier including a plurality of meal trays positioned generally parallel to the top wall and the bottom wall of the meal carrier; at least one heating element configured to heat air in the oven insert, the at least one heating element positioned between the meal carrier and the rear of the oven insert; and at least one fan positioned between the rear of the oven insert and the at least one heating element, the at least one fan configured to: draw air from the front of the oven insert between the meal carrier and the inner oven walls to the rear of the oven insert; blow the drawn air over the at least one heating element to produce heated air; and distribute the heated air through the meal carrier between meal trays of the plurality of meal trays.
Yasuhara does not disclose at least two air deflectors configured to direct the air from the front of the oven between the meal carrier and the inner oven walls to the rear of the oven while preventing the heated air from the at least one fan from blowing between the meal carrier and the inner oven walls.
However, Sarioglu discloses (Figure 4) an oven that includes a fan (10) blowing over a heating element (4) to produce heated air, then distributing that heated air directly into the oven cavity (3) through the holes (11) of the baffle plate (rear wall 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasuhara by using the heating element and fan of Sarioglu to allow for a reversed airflow configuration to prevent the air from getting cold before reaching the oven cavity, as suggested by paragraph 0008 of Sarioglu.
Thus, modified Yasuhara discloses the aircraft galley of claim 20, further comprising at least two air deflectors (see Figure 3 above) configured to direct the air from the front of the oven between the meal carrier and the inner oven walls to the rear of the oven (see modified arrows at top and bottom of chamber 2 in Figure 3 above) while preventing the heated air from the at least one fan from blowing between the meal carrier and the inner oven walls (see Figure 3 above).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhara in view of Sarioglu, further in view of Friedrich (US 5228385 A).
Regarding claim 3, Yasuhara in view of Sarioglu, as described above in regards to claim 2, teaches the oven of claim 2.
Modified Yasuhara does not disclose the oven of claim 2, wherein each of the at least one air deflector is positioned at a height between heights of two meal trays of the plurality of meal trays or at a same height as a height of one of the plurality of meal trays.
	However, Friedrich discloses (Fig. 1 and 3) a convection oven with air deflectors (horizontal slots 30) positioned at a height between heights of two meal trays of the plurality of meal trays (see annotated Figure 4 below) or at a same height as a height of one of the plurality of meal trays (see annotated Figure 4 below).

    PNG
    media_image4.png
    658
    803
    media_image4.png
    Greyscale

Figure 4: Annotated version of Fig.1 from Friedrich
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yasuhara to replace the air intake ports of the baffle plate (14, Yasuhara: paragraph 0038) with the horizontal slots of Friedrich for uniform heating in the oven and to allow air to flow to each tray, as suggested by Friedrich in column 4, lines 33-49.
Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhara in view of Sarioglu, further in view of Keller (EP 0401173 A2; as cited in Applicant’s 07/12/20 IDS).
Regarding claim 10, modified Yasuhara, as described above in regards to claim 1, discloses the oven of claim 1. 
Yasuhara does not disclose the oven of claim 1, wherein the at least one fan comprises at least two fans arranged vertically. 
Keller discloses an oven (Fig. 1) with two fans (blower 14,15) arranged vertically, heating elements (radiator 17,18) and at least one air deflector (deflection member 23). Additionally, in column 1 line 36-58, Keller teaches that the oven could have one fan, two or more fans, and the direction of rotation of the fan can also be reversed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yasuhara to incorporate the teachings of Keller to include at least two fans arranged vertically for more flexible adaptation to special circumstances, as suggested by Keller in column 1 line 36-58.
Regarding claim 19, modified Yasuhara, as described above in regards to claim 17, discloses the system of claim 17. 
Modified Yasuhara does not disclose the system of claim 17, wherein the at least one fan comprises at least two fans arranged vertically. 
Keller discloses an oven (Fig. 1) with two fans (blower 14,15) arranged vertically, heating elements (radiator 17,18) and at least one air deflector (deflection member 23). Additionally, in column 1 line 36-58, Keller teaches that the oven could have one fan, two or more fans, and the direction of rotation of the fan can also be reversed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yasuhara to incorporate the teachings of Keller to include at least two fans arranged vertically for more flexible adaptation to special circumstances, as suggested by Keller in column 1 line 36-58.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhara in view of Sarioglu, further in view of Hertzberg (US 20120211482 A1).
Regarding claim 14, modified Yasuhara discloses the oven of claim 1, as described above.
Modified Yasuhara does not disclose the oven of claim 1, wherein at least one of the at least one fan is a tangential fan.
Hertzberg discloses an oven (Fig. 6) with a front cavity (56), a baffle (36), a rear cavity (58), heating elements (30), and two tangential fans (32,34). In the typical embodiment of Hertzberg, the tangential fans (32,34) draw air from the front cavity (56) through the center of the baffle (36) plate into the rear cavity, passing the air over heating elements (30), and then back out into the front cavity through the side portions (48,50) of the baffle (36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yasuhara to implement the tangential fan configuration of Hertzberg for increased oven efficiency, more uniform air velocity, and a more uniform heat transfer, as suggested by Hertzberg in paragraphs 0026 and 0029.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhara in view of Sarioglu, further in view of Friedrich and Hines (US 8063342 B2). 
Regarding claim 15, modified Yasuhara discloses the oven of claim 1, as described above.
Modified Yasuhara does not disclose the oven of claim 1, wherein each of the at least one heating element is positioned at a height between heights of two meal trays of the plurality of meal trays or at a same height as a height of one of the plurality of meal trays.
Friedrich discloses (Fig. 1 and 3) a convection oven with air deflectors (horizontal slots 30) positioned at a height between heights of two meal trays of the plurality of meal trays (see annotated Figure 4 above) or at a same height as a height of one of the plurality of meal trays (see annotated Figure 4 above).
Hines discloses (Fig. 5 and 6) an oven with a fan (60) and at least one heating element (48) is aligned to each airflow slot (54) which are part of the flow director. The fan blows air over the heating elements and the air travels through the slots into the oven cavity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yasuhara to include the fan, heating elements, and flow director of Hines for laminar flow and evenness of heat transfer, as suggested by paragraph 8 and 10. After applying the teachings of Hines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yasuhara to position the airflow slots of the flow director at a height between heights of two meal trays of the plurality of meal trays or at a same height as a height of one of the plurality of meal trays for uniform heating in the oven and to allow air to flow to each tray, as suggested by Friedrich in column 4, lines 33-49.
Thus, Yasuhara in view of Sarioglu, further modified with the teachings of Hines and Friedrich, includes heating elements aligned to airflow slots which are positioned at a height between heights of two meal trays of the plurality of meal trays or at a same height as a height of one of the plurality of meal trays. Therefore, modified Yasuhara discloses the oven of claim 1, wherein each of the at least one heating element is positioned at a height between heights of two meal trays of the plurality of meal trays or at a same height as a height of one of the plurality of meal trays.
Response to Arguments
The previous objections to the specification and claim 14 have been withdrawn in response to the amendments made, see “Specification Objection” and Claim Objections” on page 9, filed 04/06/2022.
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. Yasuhara does not criticize, discredit, or otherwise discourage the solution claimed. The proposed modifications to Yasuhara with the teachings from Sarioglu, Friedrich, Keller, Hertzberg, and Hines would make various improvements to Yasuhara as disclosed above. The principle operation of Yasuhara would be substantially maintained, as the modification would result in the initially heated air still traveling through the center of the oven and turning to run along the top and bottom wall and between these walls and the meal carrier. The air flow path would remain the same, but merely be reversed, while offering the advantage suggested in paragraph 0008 of Sarioglu. Therefore, the proposed modification to Yasuhara of “reversed airflow” suggested by the teachings of Sarioglu do not render the prior art invention being modified unsatisfactory for its intended purpose.
Examiner respectfully notes what appears to be a distinguishing feature from Applicant’s elected invention of Species III, and the prior art of record. Independent claims 1 and 20, as presently amended, now claim the feature of the “at least two air deflectors” which appears to be a reference to elements 136 as shown in Figure 6. Paragraph 0038 of the Specification states that “One of the at least two second air deflectors 136 may extend, at least in part, from the top wall 124 of the meal carrier 120 toward the rear wall 116 of the oven 104. Another of the at least two second air deflectors 136 may extend, at least in part, from the bottom wall 126 of the meal carrier 120 toward the rear 116 of the oven 104.” It’s suggested to incorporate this feature into independent claims 1 and 20 to potentially overcome the art of record. Additionally, dependent claim 6 could be incorporated into independent claim 1 (and similarly to independent claim 20) to better capture the Applicant’s actual invention and potentially distinguishing over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID JUNG HYON CHO/
Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762